Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 24, 2019.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-18-01098-CV


IN THE MATTER OF THE MARRIAGE OF ROBERT LEE LASSER AND
                 CASSANDRA LEE LASSER,

                On Appeal from the County Court at Law No. 2
                          Galveston County, Texas
                     Trial Court Cause No. 16-FD-3264


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed November 30, 2018. On
September 17, 2019, appellant, Robert Lee Lasser, filed a motion to dismiss the
appeal. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, we order the appeal dismissed.

                                 PER CURIAM

Panel Consists of Justices Jewell, Bourliot, and Zimmerer.